Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 28, 2011                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
  143184(20)                                                                                          Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  DAVID L. WOODARD,                                                                                       Brian K. Zahra,
            Plaintiff-Appellee,                                                                                      Justices


  v                                                                SC: 143184
                                                                   COA: 299850
                                                                   WCAC: 10-000006
  FORD MOTOR COMPANY,
           Defendant-Appellee,
  and

  AAI EMPLOYEE SERVICES COMPANY,
  L.L.C.,
           Defendant-Appellant.

  _________________________________________/

         On order of the Chief Justice, a stipulation signed by counsel for the parties
  agreeing to the dismissal of defendant-appellant’s motion for reconsideration is
  considered, and the motion for reconsideration is DISMISSED with prejudice and
  without costs.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 28, 2011                   _________________________________________
         d1219                                                                Clerk